QUESTION: May a candidate for State judicial office, who is a former Judge (resigned or retired) use campaign literature referring to him/herself as “Judge,” for example: “Elect Judge J. Doe”?
WE ANSWER: NO.
Canon 5(A): “... (3) A candidate for judicial office: (d) should not: ... (iii) knowingly misrepresent the identity, qualifications, present position or other fact concerning the candidate or an opponent
Canon 5(E): “Canon 5 generally applies to all incumbent Judges and judicial candidates ...”
An incumbent Judge may advise the electorate of his or her position as the prohibition is against any misrepresentation of the candidates’ position. If a judicial candidate is not a Judge, campaign literature or vocal announcements referring to the candidate as “Judge John Doe” is a misrepresentation and would appear to be an attempt to deceive the electorate.
A Judicial candidate can refer to a past judicial position — e.g. “former Special Judge J. Doe,” or “former Chief Justice of the Supreme Court J. Doe,” if the statement is true. The judicial candidate may explain prior judicial service by date, type of litigation experience and precise judicial position. But the key words of the Canon are NO MISREPRESENTATION OF “QUALIFICATIONS” OR “PRESENT POSITION.”
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary